Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 06/11/2021 in reply to the Office action of 03/11/2021 has been entered. Claims 1 and 8 are amended. The IDS of 06/11/2021 has been considered. 
Claims 1-17 are pending and examined.

Claim Rejections - 35 USC § 112

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 03/11/2021. Applicant’s arguments filed 06/11/2021 have been considered but are not deemed persuasive.
Applicant argues that the amendment of claims 1 and 8 to recite the ATCC accession number for corn line MDS3501 would obviate the rejection. Applicant also argues that once the deposit is made, the rejection will be obviated. However, no ATCC accession no. with perfected deposit statement has been made.  See the 112(a) rejection below regarding the requirement of the deposit of seed. 
Amending claims 1 and 8 to recite the ATCC accession number for corn line MDS3501 would overcome the rejection.

Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 03/11/2021. Applicant’s arguments filed 06/11/2021 have been considered but are not deemed persuasive.
This rejection is repeated because the amendment of 06/11/2021 to the specification states “Applicant has made a deposit of tissue of the seed of corn inbred line designated MDS3501” with the ATCC Accession No……..,  and that “the deposit was made and accepted”. However, Applicant’s arguments to the rejection states that Applicant is in the process of making the deposit of the seed of corn inbred line MDS3501. While Applicant’s statement to the rejection meets the deposit requirement, the amendment to the specification contradicts that statement. Therefore, correction and/or clarification is required. 
Since the seed of corn inbred line MDS3501 claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  It is noted that the instant disclosure is silent any intend to deposit the seed of corn inbred line MDS3501.

If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit, meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.


Also, Examiner contacted by telephone Applicant’s representative for the following claim amendment. Applicant’s representative, however, requested an office action instead. 

In The Claims:
At claims 2 and 4, “parts” is replaced with ---a part---.

Claim 5. (Currently amended) A [The] tissue culture of cells produced from the plant or a part thereof of claim 3, wherein the regenerable cells or protoplasts of the tissue culture are isolated from a tissue [

Claim 6. (Currently amended) A corn plant regenerated from the tissue culture of claim 5[ wherein the regenerated plant is capable of expressing all the morphological and physiological characteristics of inbred line MDS3501, representative seeds of the line having been deposited under ATCC Accession No…………….

Claim 7. (Currently amended) The corn plant, or a part [, wherein representative seeds of the line having been deposited under ATCC Accession No…………..

At claim 9, “A” is replaced with –An F1---.

Remarks

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662